Citation Nr: 1636204	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to a higher initial disability rating for psoriasis of the penis, rated zero percent disabling from February 7, 2008, and 60 percent disabling from December 22, 2010.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In a July 2008 rating decision, the RO granted service connection for psoriasis of the penis, assigning a zero percent disability rating.  In   a November 2008 decision, the RO denied service connection for prostatitis.  

By a November 2012 decision, the RO granted a 60 percent evaluation for psoriasis of the penis effective December 22, 2010.  The Veteran did not express satisfaction with this rating increase, and hence the issue remains the subject of appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned at a video conference hearing conducted in July 2010.  He also testified at an RO hearing in February 2010.  

The Board remanded the appealed claims in February 2011, and they now return to the Board for further review.  

The issue of entitlement to service connection for erectile dysfunction was also the subject of appeal and had been remanded by the Board in February 2011.  However, by the same November 2012 decision, the RO granted service connection for erectile dysfunction and also then granted special monthly compensation based on loss of use of a creative organ.  Accordingly, there remains no case in controversy for appellate consideration for that service connection claim.  

While the Veteran had previously been represented by a private attorney in his appeal, that power of attorney was withdrawn, and the Veteran was subsequently assisted by a third party who lacked authority to represent VA claimants.  Accordingly, the Veteran is currently unrepresented in his appeal.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board notes that the RO last issued a supplemental statement of the case (SSOC) addressing the appealed claims in May 2014.  Subsequent to that SSOC, the Veteran has undergone VA examinations in June 2015 and February 2016 pertinent to the appealed claims, and additional records potentially pertinent to the claim for prostatitis were also received subsequent to that SSOC.  Although in June 2016 the Board wrote the Veteran a letter affording him the opportunity to waive AOJ consideration of those records, the Veteran has not done so.  Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the AOJ must readjudicate the issues of entitlement to service connection a higher initial rating   for psoriasis of the penis, and entitlement to service connection for prostatitis, with consideration of the additional argument/evidence received since the last SSOC in May 2014.  If the benefits sought on appeal remain denied, the appellant should be provided with        a supplemental statement of the case and provided an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




